^W$
Appeal Ordered Withdrawn and Opinion issued February 22, 1999




                                              In The

                                   Court of Appeals
                        ififth. District of QJexas at Dallas
                                     No. 05-98-01751-CR



                               GARY STODDARD, Appellant

                                                 V.

                                 STATE OF TEXAS, Appellee


                           On Appeal from the 195th District Court
                                      Dallas County, Texas
                                Trial Court Cause No. 93-31571


                                OPINION PER CURIAM
                 Before Chief Justice Thomas and Justices Kinkeade and O'Neill
         Appellant has filed a motion to
                                           withdraw the appeal. Appellant's counsel has approved

  the motion.
          This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that
  this decision be certified beiow for observance. See TEX. R. Are. P. 42.2(a)
                                                 PER CURIAM

   Do Not Publish
   Tex. R. App. P. 47
                                          Fifth Court of Appeals
                                 Case Party & Attorney Address List
                                                                                    Page:   1
                                                                      Date Printed: 02/22/1999


                      Case Number: 05-98-01751-CR Date Filed: 10/20/1998

Style: Stoddard, Gary
       v.

       The State of Texas


APP    Vincent R. Kirst
       ATT 011533500
       Kirst & Witherspoon
       101 North MacArthurBoulevard
       Irving, TX 75061
       Phone 214/254-3148
       Fax


CLK     District Clerk
        DCK 000000195
        195th Judicial District Court
        133 N. Industrial Blvd
        Dallas, TX 75207

 JDG        Judge
        JDG 000000195
            195th Judicial District Court
            133 N. Industrial Blvd
            Dallas, TX 75207

 STA        Sue Korioth
            ATT 011681975
            Assistant District Attorney
            Frank Crowley Courts Building
            133 North Industrial Blvd., LB 19
            Dallas, TX 75207
            Phone 214/653-3661
            Fax 215/653-3643
05-98-1751-CR

CC:   Clerk -

CC:   Judge -
Author of opinion Chief Justice Thomas
Trial Court Judge Nelms
Rehear denied
**THIS OPINION IS RELEASED FOR PUBLICATION YES/ NO